Citation Nr: 0830096	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a hematoma of the left 
tibia.  

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a psychiatric 
disability.  

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a groin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issues on appeal.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his February 2005 VA Form 9, the veteran requested a 
personal hearing before a Veterans Law Judge seated at the 
RO.  Such a hearing was scheduled for December 10, 2007, and 
the veteran was so notified.  However, he cancelled his 
hearing on the day it was scheduled.  In a statement dated 
December 5, 2007, and received at the Board on December 13, 
2007, the veteran stated he wished to cancel his hearing due 
to illness, and requested he be rescheduled for another Board 
hearing, either at the RO or in Washington, DC.  As the 
veteran has stated good cause for his failure to report to 
his December 10, 2007 hearing, his motion for a new hearing 
is granted.  See 38 C.F.R. § 20.704.  Therefore, a remand is 
necessary to determine where the veteran wishes his hearing 
to be scheduled, and to afford him such a hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be contacted to 
determine whether he desires a Board 
hearing at the RO, or in Washington, DC.  
Thereafter, he should be scheduled for his 
preferred hearing as soon as practical.  
He also must be afforded timely 
notification of this hearing.  

The Board offers no opinion regarding the outcome of this 
appeal at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




